
	
		II
		110th CONGRESS
		2d Session
		S. 2845
		IN THE SENATE OF THE UNITED STATES
		
			April 10, 2008
			Mr. Martinez introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XIX of the Social Security Act to require
		  asset verification through access to information held by financial
		  institutions, to reduce fraud and abuse in State Medicaid programs, and for
		  other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Medicaid Fraud Reduction Act of
			 2008.
		2.Asset verification
			 through access to information held by financial institutions
			(a)Addition of
			 authorityTitle XIX of the Social Security Act is amended by
			 inserting after section 1939 the following new section:
				
					1940.Asset verification through access to information held by
		  financial institutions(a)Implementation
							(1)In
				generalSubject to the provisions of this section, each State
				shall implement an asset verification program described in subsection (b), for
				purposes of determining or redetermining the eligibility of an individual for
				medical assistance under the State plan under this title.
							(2)Plan
				submittalIn order to meet the requirement of paragraph (1), each
				State shall—
								(A)submit not later
				than January 1, 2009, a State plan amendment under this title that describes
				how the State intends to implement the asset verification program; and
								(B)provide for
				implementation of such program for eligibility determinations and
				redeterminations made on or after July 1, 2009.
								(b)Asset
				verification program
							(1)In
				generalFor purposes of this section, an asset verification
				program means a program described in paragraph (2) under which a State—
								(A)requires each
				applicant for, or recipient of, medical assistance under the State plan under
				this title to provide authorization by such applicant or recipient (and any
				other person whose income or resources are material to the determination of the
				eligibility of the applicant or recipient for such assistance) for the State to
				obtain (subject to the cost reimbursement requirements of section 1115(a) of
				the Right to Financial Privacy Act) from any financial institution (within the
				meaning of section 1101(1) of such Act) any financial record (within the
				meaning of section 1101(2) of such Act) held by the institution with respect to
				the applicant or recipient (and such other person, as applicable), to permit
				the State to obtain such record whenever the State determines the record is
				needed in connection with a determination with respect to such eligibility for
				(or the amount or extent of) such medical assistance; and
								(B)uses the
				authorization provided under subparagraph (A) to verify the financial resources
				of such applicant or recipient (and such other person, as applicable), in order
				to determine or redetermine the eligibility of such applicant or recipient for
				medical assistance under the State plan.
								(2)Program
				describedA program described in this paragraph is a program for
				verifying individual assets in a manner consistent with the approach used by
				the Commissioner of Social Security under section 1631(e)(1)(B)(ii).
							(c)Duration of
				authorizationNotwithstanding section 1104(a)(1) of the Right to
				Financial Privacy Act, an authorization provided to a State under subsection
				(b)(1) shall remain effective until the earliest of—
							(1)the rendering of a final adverse decision
				on the applicant’s application for medical assistance under the State’s plan
				under this title;
							(2)the cessation of
				the recipient’s eligibility for such medical assistance; or
							(3)the express
				revocation by the applicant or recipient (or such other person described in
				subsection (b)(1), as applicable) of the authorization, in a written
				notification to the State.
							(d)Treatment of
				right to financial privacy act requirements
							(1)An authorization
				obtained by the State under subsection (b)(1) shall be considered to meet the
				requirements of the Right to Financial Privacy Act for purposes of section
				1103(a) of such Act, and need not be furnished to the financial institution,
				notwithstanding section 1104(a) of such Act.
							(2)The certification
				requirements of section 1103(b) of the Right to Financial Privacy Act shall not
				apply to requests by the State pursuant to an authorization provided under
				subsection (b)(1).
							(3)A request by the
				State pursuant to an authorization provided under subsection (b)(1) is deemed
				to meet the requirements of section 1104(a)(3) of the Right to Financial
				Privacy Act and of section 1102 of such Act, relating to a reasonable
				description of financial records.
							(e)Required
				disclosureThe State shall inform any person who provides
				authorization pursuant to subsection (b)(1)(A) of the duration and scope of the
				authorization.
						(f)Refusal or
				revocation of authorizationIf an applicant for, or recipient of,
				medical assistance under the State plan under this title (or such other person
				described in subsection (b)(1), as applicable) refuses to provide, or revokes,
				any authorization made by the applicant or recipient (or such other person, as
				applicable) for the State to obtain from any financial institution any
				financial record, the State shall, on that basis, determine that the applicant
				or recipient is ineligible for medical assistance.
						(g)Use of
				contractorFor purposes of implementing an asset verification
				program under this section, a State may select and enter into a contract with a
				public or private entity meeting such criteria and qualifications as the State
				determines appropriate.
						(h)Technical
				assistanceThe Secretary shall provide States with technical
				assistance to aid in implementation of an asset verification program under this
				section.
						(i)ReportsA
				State implementing an asset verification program under this section shall
				furnish to the Secretary such reports concerning the program, at such times, in
				such format, and containing such information as the Secretary determines
				appropriate.
						(j)Payment
				adjustment
							(1)In
				generalIn the case of a State that submits the State plan
				amendment required under subsection (a)(2)(A) by January 1, 2009, in addition
				to any other amounts payable to the State under this title (and notwithstanding
				the limitations of subsections (f) and (g) of section 1108), there shall be
				paid to the State under section 1903(a) for the calendar quarter beginning on
				such date, the amount of $1,000,000.
							(2)Recovery of
				payments for programs not implemented by July 1, 2009In the case of a State that received an
				additional payment under paragraph (1) and fails to implement the asset
				verification program by July 1, 2009, the amount paid to the State under such
				paragraph shall be subject to disallowance and recovery.
							(k)Treatment of
				program expensesNotwithstanding any other provision of law,
				reasonable expenses of States in carrying out the program under this section
				shall be treated, for purposes of section 1903(a), in the same manner as State
				expenditures specified in paragraph (7) of such
				section.
						.
			(b)State plan
			 requirementsSection 1902(a) of such Act (42 U.S.C. 1396a(a)) is
			 amended—
				(1)in
			 paragraph (69) by striking and at the end;
				(2)in paragraph (70)
			 by striking the period at the end and inserting ; and;
			 and
				(3)by inserting after
			 paragraph (70), as so amended, the following new paragraph:
					
						(71)provide that the
				State will implement an asset verification program under section
				1940.
						.
				(c)Withholding of
			 federal matching payments for noncompliant statesSection 1903(i)
			 of such Act (42 U.S.C. 1396b(i)) is amended—
				(1)in paragraph (22)
			 by striking or at the end;
				(2)in paragraph (23)
			 by striking the period at the end and inserting ; or; and
				(3)by adding after
			 paragraph (23) the following new paragraph:
					
						(24)if a State fails
				to implement an asset verification program in accordance with the requirements
				of section 1940, with respect to amounts expended by such State for medical
				assistance for individuals subject to asset verification under such section,
				unless—
							(A)the State demonstrates to the Secretary’s
				satisfaction that the State made a good faith effort to comply;
							(B)not later than 60
				days after the date of a finding of that the State is in noncompliance, the
				State submits to the Secretary (and the Secretary approves) a corrective action
				plan to remedy such noncompliance; and
							(C)not later than 12
				months after the date of such submission (and approval), the State fulfills the
				terms of such corrective action
				plan.
							.
				(d)RepealSection
			 4 of Public Law 110–90 is repealed.
			3.Funds for States
			 to reduce Medicaid fraudSection 1903 of the Social Security Act (42
			 U.S.C. 1396b) is amended by adding at the end the following new
			 subsection:
			
				(aa)Payments To
				reduce fraud
					(1)PaymentsIn addition to the payments otherwise
				provided under subsection (a), subject to paragraph (2), the Secretary shall
				provide for payments to eligible States under such subsection to establish and
				carry out practices to reduce fraud under the State Medicaid program under this
				title.
					(2)LimitationThe total amount of payments under this
				subsection shall not exceed $250,000,000, and shall be available to the
				Secretary for payments under this subsection during fiscal years 2009 and 2010
				and during subsequent fiscal years in the case described in paragraph (6)(B).
				This subsection constitutes budget authority in advance of appropriations Acts
				and represents the obligation of the Secretary to provide for the payment of
				amounts provided under this subsection.
					(3)EligibilityThe
				Secretary shall provide for a payment to a State under paragraph (1) if such
				State—
						(A)demonstrates to
				the satisfaction of the Secretary a need for assistance to reduce fraud under
				the State Medicaid program;
						(B)provides an
				effective proposal to reduce such fraud; and
						(C)satisfies any
				other criteria specified by the Secretary.
						(4)Form and manner
				of paymentPayment to a State
				under this subsection shall be made only upon the submission to the Secretary
				of such application in such form and in such manner as the Secretary shall
				specify. Payment to a State under this subsection shall be made in the same
				manner as other payments under subsection (a). There is no requirement for
				State matching funds to receive payments under this subsection.
					(5)NotificationThe
				Secretary shall provide for States to be notified of the opportunity to receive
				payments under this subsection as soon as feasible after the date of the
				enactment of this subsection, but not later than April 1, 2009.
					(6)Availability of
				payments to States
						(A)In
				generalPayment to a State under this subsection shall be
				available to the State during the period provided in the approved proposal of
				the State provided under paragraph (3).
						(B)Recovery and
				reuse of misspent fundsAmounts paid to a State under this
				subsection that are expended in a manner inconsistent with the approved
				proposal of the State under paragraph (3) are subject to disallowance and
				recovery. Insofar as such amounts are so disallowed and recovered such amounts
				shall be made available to other States under this subsection.
						(7)ReportsEach
				State receiving payment under this subsection shall submit to the Secretary a
				reports on the impact of the practices carried out with such payment on the
				reduction of fraud under the State Medicaid program, as specified by the
				Secretary.
					.
		4.Funds to reduce
			 Medicaid fraud and abuse
			(a)In
			 generalFor purposes of
			 reducing fraud and abuse in the Medicaid program under title XIX of the Social
			 Security Act, there is appropriated to the Secretary of Health and Human
			 Services, out of any money in the Treasury not otherwise appropriated,
			 $25,000,000, for fiscal year 2009 and each subsequent fiscal year, to be
			 equally divided between the Office of the Inspector General of the Department
			 of Health and Human Services and the Center for Medicaid and State Operations
			 of the Centers for Medicare & Medicaid Services. Amounts appropriated under
			 this section shall remain available for expenditure until expended and shall be
			 in addition to any other amounts appropriated or made available to the Office
			 of Inspector General or the Center for Medicaid and State Operations for
			 activities of such Office or Center, respectively, with respect to the Medicaid
			 program.
			(b)Annual
			 reportNot later than
			 September 30 of 2009 and of each subsequent year, the Secretary of Health and
			 Human Services shall submit to the Committee on Energy and Commerce of the
			 House of Representatives and the Committee on Finance of the Senate a report on
			 the activities (and the results of such activities) funded under subsection (a)
			 to reduce fraud and abuse in the Medicaid program under title XIX of the Social
			 Security Act during the previous 12-month period, including the amount of funds
			 appropriated under such subsection (a) for each such activity and an estimate
			 of the savings to the Medicaid program resulting from each such
			 activity.
			5.Electronic
			 verification of property transfers
			(a)ReportNot later than July 1, 2009, the Secretary
			 of Health and Human Services shall submit to the Committee on Energy and
			 Commerce of the House of Representatives and the Committee on Finance of the
			 Senate a report that—
				(1)examines the
			 feasibility of implementing a system under which transfers of assets,
			 particularly real property, of applicants and recipients of medical assistance
			 under State plans under title XIX of the Social Security Act are verified
			 electronically for purposes of carrying out section 1917(c) of such Act (42
			 U.S.C. 1396p(c)); and
				(2)estimates the
			 potential savings to the Medicaid program under such title from requiring
			 States to implement such a system.
				(b)Authorized
			 implementationIf the Secretary of Health and Human Services
			 determines, based on the report under subsection (a), that it would be feasible
			 and cost-effective to implement a system described in paragraph (1) of such
			 subsection, the Secretary is authorized to require States in their State plans
			 under title XIX of the Social Security Act to implement such a system. For
			 purposes of meeting such requirement, a State may select and enter into a
			 contract with a public or private entity.
			6.Disallowance of
			 expenses associated with certain consultants
			(a)Withholding of
			 federal matching payments for noncompliant statesSection 1903(i)
			 of the Social Security Act (42 U.S.C. 1396b(i)), as amended by section 2(c) of
			 this Act, is amended—
				(1)in paragraph (23)
			 by striking or at the end;
				(2)in paragraph (24)
			 by striking the period at the end and inserting ; or; and
				(3)by
			 adding after paragraph (24) the following new paragraph:
					
						(25)with respect to
				amounts expended by such State—
							(A)other than for
				compensation of a State employee or payment to an entity that is part of a
				State government, for the purpose of increasing the amount of payments made to
				the State under this title; and
							(B)for some or all
				(as determined by the Secretary) of any additional amounts of Federal payments
				to the State that the Secretary determines are attributable to expenditures
				described in subparagraph
				(A).
							.
				(b)Effective
			 dateThe amendments made by subsection (a) shall apply with
			 respect to expenditures described in subparagraph (A) of section 1903(i)(25) of
			 the Social Security Act, as added by subsection (a), made on or after October
			 1, 2008, regardless of whether such expenditures were pursuant to contracts or
			 arrangements entered into before, on, or after such date.
			7.State
			 Internet-based Transparency Programs under MedicaidTitle XIX of the Social Security Act, as
			 amended by section 2(a) is further amended by inserting after section 1940 the
			 following new section:
			
				1941.State
				Internet-based Transparency Programs
					(a)In
				generalNot later than July
				1, 2009, subject to subsection (h), each of the 50 States and the District of
				Columbia shall submit a State plan amendment described in subsection (b) to
				create an Internet-based transparency program for purposes of improving public
				disclosure of information relating to payments made under the State plan under
				this title.
					(b)Eligible State
				plan amendmentA State plan amendment described in this
				subsection is a State plan amendment that provides for the following:
						(1)Program
				describedA program under which the State discloses through a
				publicly accessible Internet site the following information:
							(A)The name of each
				hospital, nursing facility, outpatient surgery center, intermediate care
				facility for the mentally retarded, institution for mental diseases, that
				receives payment under this title for the provision of health care items and
				services, and, at the option of the State, such other health care provider
				(such as a physician) that receives payment under this title for the provision
				of health care items and services.
							(B)The total amount
				of payments made under this title to each entity described in subparagraph
				(A).
							(C)The amount of
				dollars paid per patient to each such entity.
							(2)Implementation
				dateThe implementation of such a program described in paragraph
				(1) by January 1, 2010.
						(c)Use of
				ContractorFor purposes of
				implementing an Internet-based transparency program, a State or the District of
				Columbia may select and enter into a contract with a public or private entity
				meeting such criteria and qualifications as the State determines
				appropriate.
					(d)Bonus payment
				for timely submission of State plan amendments
						(1)In
				generalIn the case of a State that submits the State plan
				amendment under subsection (a) by July 1, 2009, in addition to any other
				amounts payable to the State under this title there shall be paid to the State
				under section 1903(a) for the calendar quarter beginning on such date the
				amount of $1,000,000.
						(2)Recovery of
				payments for programs not implemented by January 1, 2010In the case of a State that received an
				additional payment under paragraph (1) and that fails to implement an
				Internet-based transparency program by January 1, 2010, the amount paid to the
				State under such paragraph shall be subject to disallowance and
				recovery.
						(e)Incentives for
				ImplementationIf the Secretary determines that one of the 50
				State or the District of Columbia has not implemented an Internet-based
				transparency program for any day after January 1, 2010, the Secretary shall
				reduce the amount paid to the State or the District of Columbia, respectively,
				under section 1903(a) by $25,000 for each such day. Such reduction shall be
				made unless—
						(1)the State or the
				District of Columbia, respectively, demonstrates to the Secretary’s
				satisfaction that the State made a good faith effort to have such a program
				implemented;
						(2)not later than 60
				days after the date of a finding that the State or the District of Columbia,
				respectively, has not implemented such a program, the State or the District of
				Columbia, respectively, submits to the Secretary (and the Secretary approves) a
				corrective action plan to implement such a program; and
						(3)not later than 12
				months after the date of such submission (and approval), the State or the
				District of Columbia, respectively, fulfills the terms of such corrective
				action plan.
						(f)Technical
				AssistanceThe Secretary
				shall provide States with technical assistance to aid in implementation of an
				Internet-based transparency program.
					(g)ReportsA
				State implementing an Internet-based transparency program under this section
				shall furnish to the Secretary such reports concerning the program, at such
				times, in such format, and containing such information as the Secretary
				determines appropriate.
					(h)Treatment of
				commonwealths and territoriesA commonwealth or territory may,
				but is not required to, submit a State plan amendment described in subsection
				(b) to create an Internet-based transparency program under this section.
				Payment under subsection (e) shall not be counted against payment limitations
				imposed under subsection (f) and (g) of section 1108.
					(i)Internet-based
				transparency program definedFor purposes of this section, the
				term Internet-based transparency program means the program
				described in subsection
				(b)(1).
					.
		8.Permitting
			 limitations, restrictions, and suspensions of Medicaid eligibility in cases of
			 fraud
			(a)In
			 generalSection 1128B(a) of
			 the Social Security Act (42 U.S.C. 1320a–7b(a)) is amended by adding at the end
			 the following sentence: In addition, in any case where an individual who
			 is otherwise eligible for medical assistance under a State Medicaid program
			 under title XIX is convicted of an offense of fraud or abuse, relating to such
			 program, under State law or is the subject of a Federal or State civil court
			 judgment or administrative agency decision based on fraud or abuse relating to
			 such program, the Director of the State Medicaid program may at the option of
			 the Director (notwithstanding any other provision of such program) limit,
			 restrict, or suspend the eligibility of that individual, with respect to such
			 program, for such period (not exceeding 10 years) as the Director deems
			 appropriate and the Administrator of the Centers of Medicare & Medicaid
			 Services may at the option of the Administrator (notwithstanding any other
			 provision of such program) deny payment under section 1903(a) for any amounts
			 expended as medical assistance with respect to such individual for such period
			 (not exceeding 10 years) as the Administrator deems appropriate; but the
			 imposition of a limitation, restriction, suspension, or denial with respect to
			 the eligibility of any individual under this sentence shall not affect the
			 eligibility of any other person for assistance under the program, regardless of
			 the relationship between that individual and such other person..
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to
			 convictions, judgments, and decisions occurring on or after the date of the
			 enactment of this Act.
			9.Extended period
			 to recover Medicaid overpayments in cases of fraud and abuse
			(a)In
			 generalSection 1903(d)(2)(C)
			 of the Social Security Act (42 U.S.C. 1396b(d)(2)(C)) is amended by adding at
			 the end the following new sentence: Notwithstanding the previous
			 provisions of this subparagraph, the Secretary may extend the period of
			 recovery and payment adjustment from 60 days to a period of 1 year in the case
			 of an overpayment that was the result of fraud or abuse..
			(b)Effective
			 dateThe amendments made by
			 subsection (a) shall apply to overpayments discovered on or after the date of
			 the enactment of this Act.
			
